Name: Commission Regulation (EEC) No 2891/90 of 5 October 1990 on the issue of import licences for provisionally preserved cultivated mushrooms
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity
 Date Published: nan

 6. 10. 90 Official Journal of the European Communities No L 276/29 COMMISSION REGULATION (EEC) No 2891/90 of 5 October 1990 on the issue of import licences for provisionally preserved cultivated mushrooms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 18 (2) thereof, Whereas Council Regulation (EEC) No 521 /77 (3) esta ­ blished detailed rules for applying protective measures in the market in products processed from fruit and vegeta ­ bles ; Whereas the quantities of cultivated mushrooms provisio ­ nally preserved but unsuitable for consumption in that state, released for free circulation in the Community since the beginning of 1990 are constantly increasing ; whereas if the rate of import continues it will greatly exceed the level reached during 1989 ; Whereas the levels of prices maintained by the main third country suppliers for the 1990/91 marketing year are lower than those for similar products obtained in the Community ; whereas, therefore, it is difficult to market the latter ; whereas stocks of products originating in the Community are much higher than, and constantly increa ­ sing by comparison with, those which have existed in the same period over the past few years ; Whereas, under these circumstances, the Community market is threatened with serious disturbances likely to prejudice the objectives defined in Article 39 of the Treaty ; whereas, therefore, it is necessary to apply protec ­ tive measures ; whereas the measures must be capable of preventing further disturbance of the market as a result of a continued increase in imports ; Whereas, for this purpose, the quantity of products in question which may be released for free circulation in 1990 should be fixed on the basis of the quantities imported during the previous year and applying a rate of increase corresponding to an appropriate development in trade ; Whereas, in order to avoid licence applications for quanti ­ ties in excess of actual needs and submitted for specula ­ tive reasons, the issue of import licences should be suspended with immediate effect as a protective measure until conditions can be drawn up for the issue of import licences for use in respect of the outstanding quantities available during the current year ; whereas these measures should take account of the special situation of products which are in the course of being delivered to the Community on the day on which this Regulation enters into force, HAS ADOPTED THIS REGULATION : Article 1 For the year 1990, import licences shall be issued for 36 800 tonnes of cultivated mushrooms provisionally preserved but unsuitable for consumption in that state falling within CN code ex 0711 90 50, without prejudice to the provisions of Article 2. Article 2 Issue of import licences for the products referred to in Article 1 shall be suspended in respect of applications submitted on or after 3 October 1990. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . O OJ No L 201 , 31 . 7 . 1990, p. 1 . (3) OJ No L 73, 21 . 3 . 1977, p. 28 .